DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 07/19/2019. Claims 1-9, and 11 are amended. Claims 13-19 newly added. Claims 1-19 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/479,477.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
First Set of Rejections:
Claims 1-2, 4-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over application No. JP11149414(filed in IDS on 07/19/2019) issued to Miyazaki Hiroshi hereafter referred to as” Hiroshi” and in view of application No. JP2010282606(filed in IDS on 07/19/2019) issued to TAMURA TOMEYOSHI hereafter referred to as “Tomeyoshi”.
Regarding claims 1, and 12, Hiroshi discloses  instructions of adding a predetermined modification to a transmitted/received information which is transmitted and received between an operating system and an application program, the application program being executable on the operating system and capable of generating a data file and saving the data file to an arbitrary information storage area as a storage destination [¶34,  (Encryption of Files) Fig 5 is a Flowchart shaving a procedure when the user 128 (here, user A) encrypts data created on the terminal 101 and stores it in the storage device 111. This procedure: starts when the user A attempts to save data created by the application program 106 in the storage device 111.First, when the application program 106 issues a file save request to the operating system 106, the file access hook unit 107 receives the file save request before the operating system 108 processes the request (step 501], [¶¶21-23]; and 
and decrypting instructions of decrypting the data file stored in the predetermined area using the predetermined encryption key [Decoding of files, ¶¶47-53, FIG, 12 is a flowchart showing a procedure when the user A reads out the encrypted data stored in the storage 
Hiroshi does not explicitly disclose, however, Tomeyoshi discloses  the instructions of adding the predetermined modification including save restriction instructions of restricting saving of the data file not encrypted using a predetermined encryption key, storage destination restriction instructions of restricting an area other than a predetermined area in the information storage area from being designated as the storage destination of the data file [¶9, in the information processing control program and the information processing apparatus of the present invention, the 1 storage area is designated as the storage destination of the data instead of the 2 storage area designated in advance by the operating system, and the file data is stored in the encrypted virtual file. File data can be accessed only from a dedicated program, and information security can he enhanced], and ¶34, the information processing control program 301 provides a viewer function of the viewer control unit 304 of the viewer program 302 and a hook function for an instruction such as a file operation Function, a copy print, and the like. Farther, the information processing control program 301 includes a unique file system 309, Generally, a file system defines a method for staring and managing files on a storage medium, and an operating system 331 includes a unique file system 333, and a file system 333 included In the operating system 331 typically stores and manages files, However, under the predetermined condition described tater, the file is stored and managed by the unique file system 309 provided by the information processing control program 301 instead of the file system 333 included in the operating system 331], and  [¶¶83-84,  (1) in place of a predetermined area of a storage device such as a C drive designated in advance, a predetermined area of another area of the same storage device or a removable storage device such as a G drive is designated as the storage destination of the data, and the file data is stored in the encrypted virtual file. Pile data can be accessed only from a dedicated program, and information security can be enhanced, (2) By storing the encrypted virtual file in a removable storage device such as a USE memory and removing the storage device Tram the personal computer, the virtual Tile itself is not left on the personal computer, so that the information security can be further enhanced], and [Abstract]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hiroshi with the teaching of Tomeyoshi in order to implement an information processing control program and the information processing
apparatus which the 1 storage area is designated as the storage destination of the data instead of the 2 storage area designated in advance by the operating system, and the file data is stored in the encrypted virtual file. File data can be accessed only from a dedicated program, and information security can be enhanced [ Tomeyoshi, ¶9].
Regarding claims 2, and 13, Hiroshi discloses wherein the save restriction instructions include encrypting the data file using the predetermined encryption key when the data file is not encrypted using the predetermined encryption key [Decoding of files, ¶¶47-53, FIG, 12 is a flowchart showing a procedure when the user A reads out the encrypted data stored in the storage device 111by the application program 106. operating the terminal 101…using the user key obtained from the key Management server 112, the encrypted file encryption key LIQ) is 
Regarding claims 4, and 15, Hiroshi does not explicitly disclose, however Tomeyoshi discloses wherein the instructions of adding the predetermined modification further includes  image replication restricting instructions of restricting replication of image information of the data file displayed on a display device based on the information of the data file[¶18, The viewer program 302 resisters the application program 321 to be controlled by the information processing control program 301 and manages its startup. In practices, & viewer function is provided to display various files stored in a virtual file of the USS memory 4 or the storage device 37 as if they exist in a normal directory position (e.g.. a C drive in the case of Windows). The viewer program 302 includes a launcher control unit 303, a viewer control unit 304, and a hook module 305], and [¶¶19-20, 31, 37, 39, 62, 64].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hiroshi with the teaching of Tomeyoshi in order to indicate that  the window of the viewer screen is provided with a special display such as a red frame on the outline of the window by the dialog control, so that the user can recognize that security protect by the virtual file is performed, [ Tomeyoshi, ¶20].
Regarding claims 5, and 16, Hiroshi does not explicitly disclose, however Tomeyoshi discloses wherein the instructions of adding the predetermined modification further includes a-print restriction instructions of restricting printing of the information of the data file [¶34, the information processing control program 301 provides a viewer function of the viewer control unit 304 of the viewer program 302 and a hook function for an instruction such as a file operation Function, a copy print, and the like]. , and [¶81, in addition, when a partial copy operation or a print operation of file data is prohibited, the hook module rejects its execution when the instruction is hooked], and[ ¶87, printing prohibition)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hiroshi with the teaching of Tomeyoshi in order for when the print instruction is hooked, the hook module rejects the execution when a partial copy operation or a print operation of file data is prohibited [ Tomeyoshi, ¶81].
Regarding claims 6, and 17, Hiroshi does not explicitly disclose, however Tomeyoshi discloses, wherein the instructions of adding the predetermined modification further includes  external transmission restriction instructions of restricting the data file unencrypted using the predetermined encryption key or the data file decrypted using the predetermined encryption key from being transmitted to other terminals different from a terminal that stores the data file unencrypted using the predetermined encryption key or the data file decrypted using the predetermined encryption key [¶40, as described above, the file downloaded from the server device 1 of Company A is not stored in the normal area of the storage device 37 of the personal computer 3, since it is stored as file data in an encrypted virtual file in a predetermined area in the USB memory 4 or the storage device 37, even if the information security of the personal computer 3 is insufficient, it is  possible to prevent. the information of Company A from leaking from the personal computer 3. Farther, even if the employee a loses or stolen the USB memory 4, the information processing control program 301 cannot read a file stored in the USB memory 4 by another personal computer or the like which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hiroshi with the teaching of Tomeyoshi in order to prevent the information of a company from leaking from a personal computer or a USB memory [ Tomeyoshi, ¶40].
Regarding claims 7, and 18, Hiroshi does not explicitly disclose, however Tomeyoshi discloses wherein the instructions of adding the predetermined modification further includes a-transmission destination restriction instructions of restricting the data file from being transmitted to a transmission destination other than a predetermined transmission destination [¶9, in the information processing control program and the information processing apparatus of the present invention, the 1 storage area is designated as the storage destination of the data instead of the 2 storage area designated in advance by the operating system, and the file data is stored in the encrypted virtual file. File data can be accessed only from a dedicated program, and information security can he enhanced], and ¶34, the information processing control program 301 provides a viewer function of the viewer control unit 304 of the viewer program 302 and a hook function for an instruction such as a file operation Function, a copy print, and the like. Farther, the information processing control program 301 includes a unique file system 309, Generally, a file system defines a method for staring and managing files on a storage medium, and an operating system 331 includes a unique file system 333, and a file system 333 included In the operating system 331 typically stores and manages files, However, under the predetermined condition described tater, the file is stored and managed by the unique file system 309 provided by the information processing control program 301 instead of the file system 333 included in the operating system 331], and  [¶¶83-84,  (1) in place of a predetermined area of a storage device such as a C drive designated in advance, a predetermined area of another area of the same storage device or a removable storage device such &s a0 drive is designated as the storage destination of the data, and the file data is stored in the encrypted virtual file. Pile data can be accessed only from a dedicated program, and information security can be enhanced, (2) By storing the encrypted virtual file in a removable storage device such as a USE memory and removing the storage device Tram the personal computer, the virtual Tile itself is not left on the personal computer, so that the information security can be further enhanced], and [Abstract]
tate, classify, assign, screen capture, CAD product manufacturing information, or many others
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hiroshi with the teaching of Tomeyoshi in order to implement an information processing control program and the information processing
apparatus which the 1 storage area is designated as the storage destination of the data instead of the 2 storage area designated in advance by the operating system, and the file data is stored in the encrypted virtual file. File data can be accessed only from a dedicated program, and information security can be enhanced [ Tomeyoshi, ¶9].
Regarding claims 8, and 19, Hiroshi discloses wherein the instructions of adding the predetermined modification further includes a-confirmation instructions of confirming that the data file stored in the predetermined area is the data file encrypted using the predetermined encryption key [ See claim 5, the key management computer manages an encryption key for each user who uses the computer, and when the computer takes the encryption key from the key management computer, the computer Fs. used. An identification information for identifying the user is input to a user who operates an application program which has made a 
Regarding claim 9, Hiroshi discloses, the application program; the operating system; and the predetermined area storing the data file [¶14, , AS an example ta be used in the following description, Windows (registered trademark of Microsoft Corporation) is used as an operating system (0S) of the personal computer 3], and [¶9, in the information processing control program and the information processing apparatus of the present invention, the 1 storage area is designated as the storage destination of the data instead of the 2 storage area designated in advance by the operating system, and the file data is stored in the encrypted virtual file. File data can be accessed only from a dedicated program, and information security can he enhanced].
Examiner Note: Tomeyoshi also discloses this limitation as: [¶34, (Encryption of Files} Fig 5 is a Flowchart shaving a procedure when the user 128 (here, user A) encrypts data created on the terminal 101 and stores it in the storage device 111. This procedure: starts when the user A attempts to save data created by the application program 106 in the storage device 111.First, when the application program 106 issues a file save request to the operating system 106, the file access hook unit 107 receives the file save request before the operating system 108 processes the request (step 501], [¶¶21-23], and [ see Claim 8, a data storage method according to any one of claims 1to 7, wherein in said storage device; encryption or decryption is performed for only data in a file designated in-advance by a user or data in all files in a designated directory], and [¶5, 16], and [¶93 Further, by configuring a file or a directory to be automatically encrypted automatically when the user stores the file, encryption or decryption can be performed only on 
Regarding claim 10, Hiroshi does not explicitly disclose, however Tomeyoshi discloses, wherein the predetermined area is located in a storage unit of a terminal in which the application program and the operating system are activated [¶40, as described above, the file downloaded Prom the server device 1 of Company A is not stored in the normal area of the storage device 37 of the personal computer 3, since it is  stored as file data in an encrypted virtual file in a predetermined area in the USB memory 4 or the storage device 37].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hiroshi with the teaching of Tomeyoshi in order for the data file be accessed only from a dedicated program and hence, enhance information security [ Tomeyoshi, ¶9].
Regarding claim 11, Hiroshi discloses a replicating means replicating the data file stored in the predetermined area and saving the data file in a storage unit of another terminal communicably connected to the terminal [¶17, when the encrypted data and the encryption Key are stored in the storage device physically separated from each other, even if the portable terminal in which the encrypted confidential data is stored is stolen, the risk of decryption is reduced compared with the case where these data are stored in the same storage device, For example, an encrypted data is stored in a portable terminal, and when it is desired to access the data in a company, if is connected to an in-house LAN and remotely accessed From the outside of the company].

Examiner Note: Tomeyoshi also discloses this limitation as: [¶81, a partial copy operation or a print operation of file data].

Claims 3, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over application No. JP11149414(filed in IDS on 07/19/2019) issued to Miyazaki Hiroshi hereafter referred to as” Hiroshi” and in view of application No. JP2010282606(filed in IDS on 07/19/2019) issued to TAMURA TOMEYOSHI hereafter referred to as “Tomeyoshi” and further in view of application No. 10,387,669 issued to LIM.
Regarding claims 3, and 14, Hiroshi and Tomeyoshi do not explicitly disclose, however LIM discloses wherein the instructions of adding the predetermined modification further includes a-replication restricting instructions of replicating part of information of the data file and restricting the replicated part of the information of the data file from being saved in a state readable by a program other than the application program[Col.11 lines 8-35, Examples of application programs include word processor (e.g., Microsoft® Word or Apple Pages®), spreadsheet (e.g., Microsoft Excel® or Apple Numbers®), presentation program (e.g., Microsoft PowerPoint® or Apple Keynote®), document viewer (e.g., Adobe Reader® or Microsoft® XPS Viewer), web browser (e.g., Microsoft Internet Explorer®, Mozilla Firefox®, Apple Safari®, Google Chrome™ or Microsoft® Edge), e-mail client (e.g., Microsoft Outlook® or Apple® Mail), instant messenger (e.g., Microsoft® Office Communicator, Microsoft Skype®), and many others. Trademarks are the property of their respective owners, Examples of application program operations include opening a file, copy a file, moving a file, renaming a file, deleting a file, printing a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hiroshi and Tomeyoshi with the teaching of LIM in order to implement a technique and system to protect documents at rest and in motion using declarative policies, access rights, and encryption. Methods, techniques, and systems control access to documents and use of content in documents to support information management policies [ LIM, Abstract].


Second Set of Rejections:
Claims 1-3, 5-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US application No. 2015/0379295 issued to Branton et al. hereafter ” and in view of US application No. 10,387,669 issued to LIM et al. hereafter referred to as “LIM”.
Regarding claim 1, and 12, Branton discloses instructions of adding a predetermined modification to a transmitted/received information which is transmitted and received between an operating system and an application program, the application program being executable on the operating system and capable of generating a data file and saving the data file to an arbitrary information storage area as a storage destination[ ¶3, Certain application programs (e.g., backup daemons, file directory management programs, etc.) running on a computing device( with operating system) may need to read from, and write to( saving), both insecure and secure storage areas. Such storage areas may be local or remote to the computing device]; and
and decrypting instructions of decrypting the data file stored in the predetermined area using the predetermined encryption key [¶45, When the system has finished copying the file into the encrypted storage, the system can copy data associated with the file… , the encryption information (e.g., encryption data, offsets, and/or the like) can be encrypted using public/private key encryption], and [¶39, [0039] FIG. 2B is an exemplary diagram of encryption information for encryption level 204 being used to encrypt or decrypt a file, according to some embodiments. The crypto engine 250 uses the key 252 and the encryption data 204A to encrypt or decrypt data. If being used for encryption, then the data being transmitted in at 252 is XORed at 253 and output at 254 as encrypted text. For example, if plain data is input at 252, then it is output with one level of encryption at 254], and [Abstract, ¶4].
 the instructions of adding the predetermined modification including save restriction instructions of restricting saving of the data file not encrypted using a predetermined encryption key, storage destination restriction instructions of restricting an area other than a predetermined area in the information storage area from being designated as the storage destination of the data file.
 	Even though Branton discloses this limitation as: [¶¶4-5, encrypted files can be stored in a secure file storage area that monitors access requests to the encrypted files to determine whether to decrypt part or all of a file associated with the access request (e.g., by determining whether the accessing program is authorized to access the associated file). If the secure file storage area determines that the device is authorized to view the encrypted file, the secure file storage area can decrypt the file and return the unencrypted file to the requesting program], However, such secure file storage areas are often configured to encrypt each new write request regardless of whether the underlying file is encrypted (or not). For example, if a secure file storage area returns an encrypted file to a requesting program and the requesting program subsequently copies the encrypted file back to the secure file storage area, the secure file storage area may again encrypt the already-encrypted file].
However, Branton does not explicitly discloses and LIM discloses [Col.52, lines 36-49, referring to FIGS. 18A-18C, an example flow showing 1801 a data protection client converting an access control list of a document “q:\personal_data.xlsx” opened in an application program Microsoft Excel® into discretionary policies and encrypting the document according to centralized policies. In step 1802, a user saves the document in the application program. The user action invokes a file save operation in the application program. In step 1803, a data protection client detects the file save operation. The data protection client collects information related to the file save operation including file name, file attribute or process identifier. In step 1804, the data protection client sends the file save operation and information it has collected to a policy engine].

Regarding claims 2, and 13, Branton discloses wherein the save restriction instructions include encrypting the data file using the predetermined encryption key when the data file is not encrypted using the predetermined encryption key [ ¶39, The crypto engine 250 uses the key 252 and the encryption data 204A to encrypt or decrypt data].
Regarding claims 3, and 14, Branton does not explicitly disclose, however, LIM discloses wherein the instructions of adding the predetermined modification further includes a-replication restricting instructions of replicating part of information of the data file and restricting the replicated part of the information of the data file from being saved in a state readable by a program other than the application program[Col.11 lines 8-35, Examples of application programs include word processor (e.g., Microsoft® Word or Apple Pages®), spreadsheet (e.g., Microsoft Excel® or Apple Numbers®), presentation program (e.g., Microsoft PowerPoint® or Apple Keynote®), document viewer (e.g., Adobe Reader® or Microsoft® XPS Viewer), web browser (e.g., Microsoft Internet Explorer®, Mozilla Firefox®, Apple Safari®, Google Chrome™ or Microsoft® Edge), e-mail client (e.g., Microsoft Outlook® or Apple® Mail), instant messenger (e.g., Microsoft® Office Communicator, Microsoft Skype®), and many others. Trademarks are the property of their respective owners, Examples of application 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hiroshi and Tomeyoshi with the teaching of LIM in order to implement a technique and system to protect documents at rest and in motion using declarative policies, access rights, and encryption. Methods, techniques, and systems control access to documents and use of content in documents to support information management policies [ LIM, Abstract].
Regarding claims 5, and 16, Branton does not explicitly disclose, however, LIM discloses wherein the instructions of adding the predetermined modification further includes a-print restriction instructions of restricting printing of the information of the data file [Col. 10 lines 14-20, controlling use of information or documents includes allowing or denying copying content of a document, printing a document, saving a document into a different file, copying a file, attaching a file to an e-mail message, adding a file to an archive such as a zip file, stored a file into a document, merging two documents, sending an e-mail message to a recipient, uploading a file to a Web site, or more], and [Col. 11 lines 7-21; Clo.16 lines 35-63; Col.18 lines 1-22].
Regarding claims 6, and 17, Branton does not explicitly disclose, however, LIM discloses wherein the instructions of adding the predetermined modification further includes  external transmission restriction instructions of restricting the data file unencrypted using the predetermined encryption key or the data file decrypted using the predetermined encryption key from being transmitted to other terminals different from a terminal that stores the data file unencrypted using the predetermined encryption key or the data file decrypted using the predetermined encryption key [Col.4 lines 12-29, in an implementation, a method includes: providing a data protection client on a computing device having a plurality of policies; providing a document opened in an application program on the computing device by a first user; receiving a plurality of rights granted to the first user on the document from a policy engine when the policy engine allows opening of the document in the application program; storing the plurality of rights granted in the data protection client; attempting to send the document opened in the application program by the first user to a second user; detecting a file send operation in the application program by the data protection client; determining if the file send operation is allowed according to the plurality of rights granted; if the file send operation is allowed, allowing the file send operation to continue, wherein the 
Regarding claims 7, and 18, Branton does not explicitly disclose, however, LIM discloses wherein the instructions of adding the predetermined modification further includes a-transmission destination restriction instructions of restricting the data file from being transmitted to a transmission destination other than a predetermined transmission destination[Col.4 lines 12-29, in an implementation, a method includes: providing a data protection client on a computing device having a plurality of policies; providing a document opened in an application program on the computing device by a first user; receiving a plurality of rights granted to the first user on the document from a policy engine when the policy engine allows opening of the document in the application program; storing the plurality of rights granted in the data protection client; attempting to send the document opened in the application program by the first user to a second user; detecting a file send operation in the application program by the data protection client; determining if the file send operation is allowed according to the plurality of rights granted; if the file send operation is allowed, allowing the file send operation to continue, wherein the document is sent to the second user; and if the file send operation is not allowed, blocking the file send operation by the data protection client, wherein the document is not sent to the second user], and  [Col.17 lines 61-67, the rights (or digital rights) in rights 
Regarding claims 8, and 19, Branton discloses wherein the instructions of adding the predetermined modification further includes a-confirmation instructions of confirming that the data file stored in the predetermined area is the data file encrypted using the predetermined encryption key [ ¶38, Referring further to the encryption data 202, in some embodiments the system can perform encryption/decryption using the Advanced Encryption Standard (AES) encryption algorithm. The system can use a key size of 256 bits, which is often referred to as AES-256], and [¶39, FIG. 2B is an exemplary diagram of encryption information for encryption level 204 being used to encrypt or decrypt a file, according to some embodiments. The crypto engine 250 uses the key 252 and the encryption data 204A to encrypt or decrypt data. If being used for encryption], and [Abstract], B43].
Examiner Note:
Regarding claim 9, Branton discloses, the application program; the operating system; and the predetermined area storing the data file [¶61, The subject matter described herein can be implemented as one or more computer program products, such as one or more computer programs tangibly embodied in an information carrier (e.g., in a machine readable storage device), or embodied in a propagated signal, for execution by, or to control the operation of, data processing apparatus (e.g., a programmable processor, a computer, or multiple computers…  A computer program can be deployed to be executed on one computer or on multiple computers at one site or distributed across multiple sites and interconnected by a communication network].
Regarding claim 10, Branton discloses, wherein the predetermined area is located in a storage unit of a terminal in which the application program and the operating system are activated[¶63, Generally, a computer will also include, or be operatively coupled to receive data from or transfer data to, or both, one or more mass storage devices for storing data], and [¶¶3-5].
Regarding claim 11, Branton discloses, a replicating means replicating the data file stored in the predetermined area and saving the data file in a storage unit of another terminal communicably connected to the terminal [ [¶¶22-23, Client device 106 is in communication with the server 104 via the network 102. Each client device 106 can send data to, and receive data from, server 104 over communication network 102. Each client device 106 can be directly coupled to server 104…  the secure file storage area is coupled to server 104. Server 104 can be a single server, a network of servers, or a farm of servers in a data center].

Claims 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US application No. 2015/0379295 issued to Branton et al. hereafter referred to as” Branton” and in LIM” and further in view of application No. JP2010282606(filed in IDS on 07/19/2019) issued to TAMURA TOMEYOSHI hereafter referred to as “Tomeyoshi”
Regarding claims 4, and 15 Branton and LIM do not explicitly disclose, however, Tomeyoshi discloses  wherein the instructions of adding the predetermined modification further includes  image replication restricting instructions of restricting replication of image information of the data file displayed on a display device based on the information of the data file (¶18, The viewer program 302 resisters the application program 321 to be controlled by the information processing control program 301 and manages its startup. In practices, & viewer function is provided to display various files stored in a virtual file of the USS memory 4 or the storage device 37 as if they exist in a normal directory position (e.g.. a C drive in the case of Windows). The viewer program 302 includes a launcher control unit 303, a viewer control unit 304, and a hook module 305], and [¶¶19-20, 31, 37, 39, 62, 64].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Branton, and LIM with the teaching of Tomeyoshi in order to  indicate that  the window of the viewer screen is provided with a special display such as a red frame on the outline of the window by the dialog control, so that the user can recognize that security protect by the virtual file is performed, [ Tomeyoshi, ¶20].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2016175334 (terminal device and computer program, Abstract].
Blenkhorn[ software service for encrypting and decrypting data, ¶25].
JP2005178070A[Printing processing system]. 
JP2005130028A [ ENCRYPTION KEY, AND ENCRYPTION APPARATUS AND DECRYPTION APPARATUS USING THE SAME,   In the personal computer 2 that has e automatic encryption setting information, the controller 22 checks whether or not the automatic encryption setting information designates the USB key 1 as the storage destination of the encrypted file (step S22). If it is determined in step S22 that the USB key 1 is designated as the encryption file storage destination, the personal computer 2 transmits the encryption file to the USB key 1 (step S23). In the USB key 1 that has received the encrypted file, the USB controller 12 stores the received encrypted file in the data area of the memory (step S36).  On the other hand, if it is determined in step S22 that the USB key 1 is not designated as the encryption file storage destination, the personal computer 2 stores the encryption file in the memory inside the personal computer 2 designated by the input unit 3. Save (step S24)].
EP1380916A1[data protection program, method and apparatus, FIG.18].
AU2005200290A1[data processing apparatus and data processing ,method, see claim 2].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496